EXHIBIT 10.43

Form of Section 409A Amendment to Employment Agreements with Named Executive
Officers




        THIS SECTION 409A AMENDMENT dated as of July ____, 2008 to the
Employment Agreement dated {__________} by and between {______________} (the
"Company") and {_______________} (the "Employee"), {as amended} (the
"Agreement"). All capitalized terms not otherwise defined herein shall have the
meanings ascribed thereto in the Agreement.

        WHEREAS, the Company and the Employee entered into the Agreement; and

        WHEREAS, the Company and the Employee desire to amend the Agreement to
comply with Section 409A of the Internal Revenue Code of 1986, as amended, (the
"Code");

        NOW, THEREFORE, the parties hereto agree to amend the Agreement as
follows.

        1. This Section 409A Amendment shall apply to all or any portion of any
payment or benefit payable under the Agreement as a result of termination of the
Employee's employment that is not exempted from Section 409A ("409A Severance
Compensation").

        2. Notwithstanding anything in the Agreement to the contrary, the
following rules shall apply to any 409A Severance Compensation in order to
prevent any accelerated or additional tax under Section 409A of the Code:

                (a) If the termination of the Employee's employment does not
qualify as a "separation from service" within the meaning of Treasury Regulation
Section 1.409A-1(h) from the "Company's Controlled Group," then any 409A
Severance Compensation will not commence until a "separation from service"
occurs or, if earlier, the earliest other date as is permitted under Section
409A of the Code. For this purpose, the "Company's Controlled Group" means (i)
the Company, (ii) any corporation which is a member of a controlled group of
corporations (as defined in Section 414(b) of the Code) that includes the
Company and (iii) any trade or business (whether or not incorporated) which is
under "common control" (as defined in Section 414(c) of the Code) with the
Company.

                (b) If at the time of the Employee's separation from service,
the Employee is a "specified employee" as defined in Section 409A of the Code,
then

>         (i) the Company will defer the commencement of any 409A Severance
> Compensation (without any reduction in such payments or benefits ultimately
> paid or provided to the Employee) until the date that is six (6) months
> following the Employee's separation from service or, if earlier, the earliest
> other date as is permitted under Section 409A (the "409A Deferral Period");
> 
>         (ii) immediately following the expiration of the 409A Deferral Period,
> the Company will make a lump sum payment to the Employee in an amount equal to
> the

--------------------------------------------------------------------------------

> 409A Severance Compensation that the Employee would have received during the
> 409A Deferral Period but for the application of clause (i) above; and
> 
>         (iii) any amounts payable to the Employee following the expiration of
> the 409A Deferral Period shall be paid to the Employee at the same time and in
> the same manner as set forth in the Agreement.

                (c) Any and all provisions of the Agreement concerning any 409A
Severance Compensation to be paid by the Company to the Employee following
termination of the Employee's employment that confer discretion on the Company
to make the payment either in the form of installments or in a lump sum are
hereby amended to eliminate such discretion as to form and, in lieu thereof, to
provide solely for payment in installments in accordance with past payroll
practices.

        3. Except as otherwise set forth in this Section 409A Amendment, the
Agreement is ratified and confirmed in all respects and remains in full force
and effect.

IN WITNESS WHEREOF, the Company has caused this 409A Amendment to be executed on
its behalf by a duly authorized officer and the Employee has hereunto set his
hand.
 

  {THE COMPANY}

By: _____________________
{Name and title}

 

Agreed in all respects:

EMPLOYEE:

_____________________
{Employee}

 

Employee

Sidney Kimmel
Wes Card
Ira Dansky
Andrew Cohen
John McClain

Date of Signature

July 14, 2008
July 14, 2008
July 14, 2008
July 18, 2008
July 18, 2008